Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 was filed after the mailing date of the application on 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 07/09/2021 have been reviewed and accepted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer-readable storage medium.”  However, the specification as originally filed does not explicitly define the machine-readable medium stating that it [0104] “In addition, the present disclosure may be in the form of a computer program product implemented on one or more computer-readable storage mediums (including but not limited to disk memory, compact disc-read only memory (Compact Disc-Read Only Memory, CD-ROM) and optical memory) including computer-readable program codes”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2
A claim drawn to a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to overcome the rejection by changing "A computer readable storage medium" to --A non-transitory computer readable storage medium--, thus excluding that portion of the scope covering transitory signals.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4, 7, 9, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 4, 7, 9, 16, and 18 the claim recites “and/or” which renders multiple possibilities and since the limitations cannot be “and” as well as “or” renders it indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 10-14, 17, 19, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pather et al. (US 20040002972 A1).



Regarding claim 1, Pather teaches an event subscription notification method for a network side device, comprising: (0005; method for providing notification for subscriptions) 
 creating a subscription resource, the subscription resource comprising an event notification rule; (0013-0014; 0083; models for setting a subscription schema, including matching rules for matching events with subscriptions for transmitting a notification based on the event, and an associated notification schema)
determining whether subscribed data meets the event notification rule; (0013-0014; 0083; models for setting a subscription schema, including matching rules for matching events with subscriptions for transmitting a notification based on the event, and an associated notification schema)
 and when the subscribed data meets the event notification rule, generating an event notification (mapping above + 0083; when the event matches the subscription generating a notification)

Regarding claim 2, Pather teaches the event subscription notification method according to claim 1, Pather further teaches wherein the event notification rule comprises one or more of a change rate event notification rule, an attribute change event notification rule, (0076-0077; the notifications are generated based on a change in the real world for items such as stocks, and generates events based on tracked changes in a database table provided by web services; 0302; determining how much a stock price has changed) and an operation monitoring event notification rule (examiner notes this limitation is a “one or more” type limitation)

Regarding claim 5, Pather teaches the event subscription notification method according to claim 1, Pather further teaches wherein the subscription resource further comprises a scenario rule, (0013-0014; subscriptions include subscription schemas that include event schemas and rules for matching events to subscription; 0068; examples of scenarios is stock prices, or sports score or product delivery or any suitable real world “happening”) wherein prior to determining whether the subscribed data meets the event notification rule, the event subscription notification method further comprises determining a first scenario in accordance with the scenario rule (real world happening see mapping above) and determining a first event notification rule in accordance with the first scenario, (see mapping above + 0013-0014; 0068-0069; 0083; models for setting a subscription schema, including matching rules for matching events with subscriptions for transmitting a notification based on the event, and an associated notification schema; mapping above + 0083; when the event matches the subscription generating a notification)
 and wherein the determining the subscribed data meets the event notification rule comprises determining whether the subscribed data meets the first event notification rule (see mapping above + 0013-0014; 0068-0069; 0083; models for setting a subscription schema, including matching rules for matching events with subscriptions for transmitting a notification based on the event, and an associated notification schema; mapping above + 0083; when the event matches the subscription generating a notification)

Regarding claim 10, Pather teaches the event subscription notification method according to claim 1, and is disclosed above, Pather further teaches wherein prior to determining whether the subscribed data meets the event notification rule, the event subscription notification method further comprises creating a content instance resource for received data in accordance with content information about the received data (0011-0014; event data (referred to as publications) are stored in a sql server (equivalent to content instance resource) which the system then uses queries for determining the matching and therefore is equivalent to prior to determining the subscribed data meets the event notification rule see [0066-0069] for how event data is received and stored, prior to performing a join between events and subscriptions ) 



Regarding claim 11, Pather teaches an event subscription notification method for an application entity, comprising: 
determining an event notification rule;  (0013; the subscriber using the application interface to provide the system with subscriber and subscription information; 0067-0069; the subscriber provides preferences such as interest in certain information (stock price or sporting event), the delivery preferences, the trigger for the notification and is based on a common framework)
transmitting a subscription request to a network side device, the subscription request comprising the event notification rule; (0013; the subscriber using the application interface to provide the system with subscriber and subscription information; 0067-0069; the subscriber provides preferences such as interest in certain information (stock price or sporting event), the delivery preferences, the trigger for the notification and is based on a common framework; see also 0073 for subscriber delivering subscription data to the system; see 0075; outputting notification to the subscriber)
 and receiving an event notification returned by the network side device in response to the subscription request.  (0013; the subscriber using the application interface to provide the system with subscriber and subscription information; 0067-0069; the subscriber provides preferences such as interest in certain information (stock price or sporting event), the delivery preferences, the trigger for the notification and is based on a common framework; see also 0073 for subscriber delivering subscription data to the system; see 0075; outputting notification to the subscriber)

Regarding claim 12, Pather teaches the event subscription notification method according to claim 11, and is disclosed above, Pather further teaches wherein the event notification comprises subscribed data meeting the event notification rule (0076; 0083; To generate notifications, an application developer creates an event subscription rule based on subscriber/user input. In particular, a rule is created to implement a portion of application logic—user input in a general sense can drive requirements for what rules to implement. This rule specifies how events and subscriptions relate and any other conditions that must be met to generate a notification; (0013-0014; 0083; models for setting a subscription schema, including matching rules for matching events with subscriptions for transmitting a notification based on the event, and an associated notification schema; mapping above + 0083; when the event matches the subscription generating a notification)

	Regarding claim 13, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of device claim Pather teaches (Fig 3; 302; 0676; the system can be practiced in a single computer) wherein all the circuitry is mapped to the processor (0676; processor)
Regarding claim 14, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of device claim Pather teaches (Fig 3; 302; 0676; the system can be practiced in a single computer) wherein all the circuitry is mapped to the processor (0676; processor)
Regarding claim 17, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of device claim Pather teaches (Fig 3; 302; 0676; the system can be practiced in a single computer) wherein all the circuitry is mapped to the processor (0676; processor)
Regarding claim 19, the claim inherits the same rejection as claim 10 above for reciting similar limitations in the form of device claim Pather teaches (Fig 3; 302; 0676; the system can be practiced in a single computer) wherein all the circuitry is mapped to the processor (0676; processor)
	Regarding claim 22, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer-readable storage medium storing therein an instruction (0667; 0681; 0684; computer-readable medium storing software instructions executed by the system)
Regarding claim 23, the claim inherits the same rejection as claim 11 above for reciting similar limitations in the form of a computer-readable storage medium storing therein an instruction (0667; 0681; 0684; computer-readable medium storing software instructions executed by the system)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim(s) 3-4, 6-7, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pather et al. (US 20040002972 A1) in view of Janiesch et al (US 20120016833 A1)

Regarding claim 3, Pather teaches the event subscription notification method according to claim 2, and is disclosed above, wherein the change rate event notification rule comprises whether a change rate of content information about a received Nth content instance relative to content information about at least one content instance in a first content instance to an (N-i)th content instance meets a predetermined threshold, where N is a variable and a natural number not smaller than 2, wherein the determining whether the subscribed data meets the event notification rule comprises: determining whether the change rate of the content information about the received Nth content instance relative to the content information about the at least one content instance in the first content instance to the (N-1)th content instance meets the predetermined threshold; and when the change rate of the content information about the Nth content instance relative to the content information about any content instance before the Nth content instance meets the predetermined threshold, determining that the content information about the Nth content instance meets the change rate event notification rule.
In an analogous art Janiesch teaches wherein the change rate (0061; percentage change) event notification rule (0061; rules engine) comprises whether a change rate (percentage change) of content information (0061; context information such as weather or credit score etc) about a received Nth content instance (latest updated context information) relative to content information about at least one content instance in a first content instance to an (N-i)th (previously received context change information) content instance meets a predetermined threshold, (greater or transgressed threshold) (0060-0061; the system monitors context a percentage change between context of past decisions and a current updated context and determines if the percentage change has surpassed or transgressed the context change threshold)
where N is a variable and a natural number not smaller than 2, (0060-0061; examiner notes that logically the number cannot be smaller than two because there must at least be one other instance otherwise it would be out of bounds as there cannot be a negative instance, therefore the use of “updated context” means there must be at least one context before it and therefore cannot be smaller than two because it is at least the 2nd context information and therefore is equivalent to “N is a variable and a natural number not smaller than 2”)
wherein the determining whether the subscribed data meets the event notification rule comprises: 
determining whether the change rate of the content information about the received Nth content instance relative to the content information about the at least one content instance in the first content instance to the (N-1)th content instance(0060-0061; examiner notes that logically the number cannot be smaller than two because there must at least be one other instance otherwise it would be out of bounds as there cannot be a negative instance, therefore the use of “updated context” means there must be at least one context before it and therefore cannot be smaller than two because it is at least the 2nd context information and therefore is equivalent to “N is a variable and a natural number not smaller than 2”) meets the predetermined threshold; (see mapping above, the limitations are almost identical) (greater or transgressed threshold) (0060-0061; the system monitors context a percentage change between context of past decisions and a current updated context and determines if the percentage change has surpassed or transgressed the context change threshold)
and when the change rate of the content information about the Nth content instance relative to the content information about any content instance before the Nth content instance meets the predetermined threshold, (see mapping above, the limitations are almost identical) (greater or transgressed threshold) (0060-0061; the system monitors context a percentage change between context of past decisions and a current updated context and determines if the percentage change has surpassed or transgressed the context change threshold)
determining that the content information about the Nth content instance meets the change rate event notification rule (0061; the percentage change rule is met when the percentage change threshold is transgressed, and it generates )
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include a change rate of resource, which is based on a previous piece of data and a current piece of data and a threshold for triggering a notification as is taught by Janiesch
	The suggestion/motivation for doing so is to be able to better improve business modeling and processes [0002-0004]

Regarding claim 4, Pather in view of Janiesch teach the event subscription notification rule according to claim 3, and is disclosed above, Pather does not disclose wherein when the change rate meets the predetermined threshold, an absolute value of the change rate is greater than the predetermined threshold and the change rate is a positive change rate or a negative change rate; and/or the absolute value of the change rate is smaller than the predetermined threshold and the change rate is a positive change rate or a negative change rate.  
	In an analogous art Janiesch teaches wherein when the change rate (context change percentage) meets the predetermined threshold (context change percentage threshold), an absolute value of the change rate is greater than the predetermined threshold and the change rate is a positive change rate or a negative change rate; (0061; the context change can be expressed as a percentage change which can be positive or negative, and is described as transgressing the threshold which could be below or above and therefore is equivalent to positive or negative change) and/or the absolute value of the change rate is smaller than the predetermined threshold and the change rate is a positive change rate or a negative change rate (This is an or limitation, examiner maps to the preceding limitation)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include a change rate of resource, which is based on a previous piece of data and a current piece of data and a threshold for triggering a notification as is taught by Janiesch
	The suggestion/motivation for doing so is to be able to better improve business modeling and processes [0002-0004]

Regarding claim 6, Pather teaches the event subscription notification method according to claim 5, and is disclosed above, Pather does not explicitly teach wherein the scenario rule comprises at least one of a scenario definition, an environment rule and a road rule
In an analogous art Janiesch teaches wherein the scenario rule comprises at least one of a scenario definition, an environment rule (weather context information) and a road rule (traffic information) (0035; 0037; 0056; 0061; context in furthermore influenced by a relationship with external factors such as weather; 0059; traffic information; see mapping above how context is influenced by the above factors which is then processed against rule engines)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include rules applied to environmental information or road information as is taught by Janiesch
	The suggestion/motivation for doing so is to be able to better improve business modeling and processes [0002-0004]

Regarding claim 7, Pather in view of Janiesch teach the event subscription notification method according to claim 6, and is disclosed above, Pather does not explicitly teach but Janiesch teaches wherein the environment rule comprises at least one of a temperature attribute, (weather information includes at least temperature) a humidity attribute, an amount-of-rain attribute and a sunlight intensity attribute; (0035; 0037; 0056; 0061; context in furthermore influenced by a relationship with external factors such as weather; 0059; traffic information; see mapping above how context is influenced by the above factors which is then processed against rule engines)
 and/or the road rule comprises a vehicle information attribute and/or a traffic information attribute.  (0035; 0037; 0056; 0061; context in furthermore influenced by a relationship with external factors such as weather; 0059; traffic information; see mapping above how context is influenced by the above factors which is then processed against rule engines)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include rules applied to environmental information such as temperature or road information such as traffic information as is taught by Janiesch
	The suggestion/motivation for doing so is to be able to better improve business modeling and processes [0002-0004]

Regarding claim 15, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of device claim Pather teaches (Fig 3; 302; 0676; the system can be practiced in a single computer) wherein all the circuitry is mapped to the processor (0676; processor)
Regarding claim 16, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of device claim Pather teaches (Fig 3; 302; 0676; the system can be practiced in a single computer) wherein all the circuitry is mapped to the processor (0676; processor)
Regarding claim 18, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of device claim Pather teaches (Fig 3; 302; 0676; the system can be practiced in a single computer) wherein all the circuitry is mapped to the processor (0676; processor)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pather et al. (US 20040002972 A1) in view of Xie et al. (WO 2015154459 A1) in view of Janiesch et al (US 20120016833 A1)

Regarding claim 9, Pather teaches the event subscription notification method according to claim 1, and is disclosed above, Pather does not explicitly teach wherein the subscription resource further comprises an offset attribute for subscribing a change rate of a child resource and/or a grandchild resource of a requested resource 
	In an analogous art Xie teaches the subscription resource further comprises an offset attribute (sub-resource using valid ranges) for subscribing a change of a child resource and/or a grandchild resource of a requested resource (Page 3 Paragraphs 4-7; the systems crates subscriptions for resource and sub-resources using valid ranges, and tracks changes to sub-resources and are called child resources)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather to include attributes for identifying child resource, subscribing to a change of a child resource, as is taught by Xie
	The suggestion/motivation for doing so is to be able to better improve subscribing to resource change notification [Technical field and Background] sections.
Pather in view of Xie do not explicitly teach a change rate
	In an analogous art Janiesch teaches a change rate (0060-0061; the system monitors context a percentage change between context of past decisions and a current updated context and determines if the percentage change has surpassed or transgressed the context change threshold)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Pather in view of Xie to include a change rate of resource for notifications the user has requested to be provided as is taught by Janiesch
	The suggestion/motivation for doing so is to be able to better improve business modeling and processes [0002-0004]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451